Exhibit 10.1

 

Picture 1 [ex-10d1g001.jpg]

 

June 8, 2019

 

Andrew Tarshis

 

 

 

Re: Offer of Employment

 

Dear Andy,

We would like to take this opportunity to offer you a position with Centric
Brands Holdings LLC (the “Company” or “Centric Brands”).  I am delighted to
confirm the terms of your employment offer with the Company as set forth in this
letter (the “Employment Offer Letter”).

 

1.      Title.  Your title will be Executive Vice President, General
Counsel.  In such capacity, you will be reporting directly to Jason Rabin, Chief
Executive Officer of Centric Brands.

2.      Employment Term.  The term of your employment hereunder shall commence
on or about June 24, 2019 (such date, the “Start Date”) and continue for a term
of three (3) years or until terminated in accordance with Paragraph 8 (the
“Term”).

3.      Exclusivity.  You will devote substantially all of your business time
and necessary efforts and energy to the performance of your employment
responsibilities; provided, however, that you will be permitted: (i) to engage
in charitable and community activities, (ii) to manage your personal investments
and affairs; provided, however, that none of the foregoing, either individually
or in the aggregate, shall materially interfere with the performance of your
duties for the Company.  You will at all times during your employment with the
Company discharge all such duties and responsibilities conscientiously and in
good faith, giving to the Company the full benefit of your knowledge, expertise,
skill and judgment.

4.      Responsibilities.  You will have such responsibilities and authority as
is customary for your position and consistent with those of other executives of
the Company. You will be based out of the Company’s offices in New York
City.  In addition, you will be required to perform customary business travel
consistent with your duties and responsibilities hereunder.

5.      Compensation.

(a)        Base Salary.

Your annual base salary will be $600,000, less applicable payroll deductions,
which will be paid semi-monthly, in accordance with the Company’s payroll
practices.

 










 

(b)        Bonus.

(i)         You will also be entitled to an annual bonus with a target of sixty
 percent (60%) of your Base Salary, which will be based on Company-wide and
individual performance, consistent with the metrics used for other similarly
situated executives (the “Performance Bonus”).  The Company-wide and individual
performance objectives shall be defined as soon as practicable after the
commencement of your employment.  For the fiscal year 2019 (start date –
December 31, 2019), you will receive a prorated bonus based on your Start Date
with the Company.

(ii)        When bonuses are typically paid to other senior executives of the
Company in the following year, you must be an active employee in good standing
of the Company on the date bonus payments are made to be eligible to receive
such bonus, provided that if, (X) Prior to the end of the Company’s fiscal year,
your employment is terminated under Paragraph 8(c) or 8(d), you will be entitled
to receive the full bonus, prorated for the number of days in the Company’s
fiscal year during which you were employed or (Y) If your employment is
terminated under Paragraph 8(c) or 8 (d) following the Company’s fiscal year but
prior to the date bonus payments are made, you will be entitled to receive the
full bonus.  If you resign or leave the Company, without Good Reason, before the
payment date, you will not be entitled to such bonus payments. Bonuses are
subject to applicable payroll deductions.

(c)        Stock Plan.

(i)         You shall also receive a grant of a restricted stock unit award (the
“Restricted Stock Unit Award” or “RSU,” as the case may be), which shall be
substantially identical to the form of restricted stock unit agreement under the
Company’s 2016 Stock Incentive Compensation Plan (the “2016 Plan”).  The grant
shall be 250,000 shares of common stock, which shall vest according to the
following schedule so long as you remain actively engaged as an employee of the
Company through the applicable vesting dates (or as otherwise provided for
herein):

 

First Anniversary of Start Date

83,333 shares

Second Anniversary of Start Date

83,333 shares

Third Anniversary of Start Date

83,334 shares

 

Such award is subject to the approval of the Compensation Committee of the Board
of Directors of the parent company, Centric Brands Inc., on your start date and
shall be issued as soon as practicable.

 

Thereafter, we expect that you will be eligible for additional Restricted Stock
Unit Award Agreement grants (or stock option or other equity incentive type
grants) at the same time the Company awards grants to other similarly situated
senior executives.

 



 

(ii)        The Restricted Stock Unit Award shall be granted pursuant to
Restricted Stock Unit Award agreements to be entered into between the Company
and you on or after your Start Date, which agreement shall contain customary
terms consistent with the terms of this Employment Offer Letter and similar to
the 2016 Plan;  provided,  further, that to the extent there is any
inconsistency between the Restricted Stock Unit Agreement and this Employment
Offer Letter, this Employment Offer Letter shall control and govern, provided,
however, that the Restricted Stock Unit Agreement shall govern with respect to
the vesting of the RSUs upon a “change of control” (as defined therein).

 

6.      Benefits.

(a)        As an employee of Centric Brands, you will be eligible to participate
in the Company’s benefit programs, subject to the terms of such programs set
forth in applicable Company policy and/or benefit plan documents.  The benefits
include medical, dental, vision, basic life, and disability. Any benefits
coverage for which you are eligible and in which you enroll will go into effect
on the first day of the month following sixty (60) days of service.  The Company
will reimburse you for the cost of obtaining COBRA coverage during the period
prior to the enrollment start date. You will be eligible to participate in the
Company’s 401(k) plan immediately, and after one (1) year of employment, you
will be eligible to receive the Company’s 401(k) match. You will be reimbursed
for all reasonable and appropriate travel, entertainment and other business
expenses incurred in connection with the performance of your duties hereunder,
all in accordance with Company policy for senior executives. In addition, you
will receive a monthly travel allowance of $1,500.00.

7.      Paid Time Off (PTO) and Sick Time.  You will be entitled to twenty (20)
PTO days on an annual basis, pro-rated for calendar year 2019. In addition, you
will be entitled to eight (8) sick days annually, in accordance with the
Company’s policy.

8.      Termination of Employment.  Your employment may be terminated upon the
following events:

(a)        Death or Disability.  Your employment will terminate automatically
upon your death, and the Company will have the right to terminate your
employment upon thirty (30) days’ prior written notice in the event of your
Permanent Disability.  For purposes of this Employment Offer Letter, “Permanent
Disability” means your inability, because of a disability that cannot be
reasonably accommodated, to substantially perform your principal functions and
duties to the Company as determined by an independent physician acceptable to
you and to the Board of Directors of the Company (the “Board”), because of
accident, or physical or mental condition, disability or mental illness, which
lasts for a period of one hundred and twenty (120) consecutive days or a total
of one hundred and eighty (180) days in any consecutive twelve (12) month
period.

(b)        Termination for Cause.  As used herein, “Cause” means the occurrence
of any one or more of the following events:

(i)         fraud, embezzlement or misappropriation by you relating to the
Company, its subsidiaries, any of their affiliates or any of their respective
funds, properties or other assets;



 

(ii)        you are convicted of, or plead no contest to, a felony crime or a
misdemeanor (other than vehicular related acts) involving moral turpitude;

(iii)       repeated and willful failure by you to substantially perform your
lawful and material employment duties that is not cured to the satisfaction of
the CEO of the Company within ten (10) days following written notice of such
repeated and willful breach stating, with specificity, the nature of such
failure and the reasonably designated acts to be taken to cure such breach;

(iv)       knowingly acting in an improper manner or making statements, which
actions or statements the CEO and the Board of Centric Brands reasonably
determine to be materially detrimental or damaging to the Company’s reputation,
good will or relation with its customers, suppliers or employees;

(v)        willful violation of a specific lawful written directive of your
supervisor(s) (not inconsistent with the terms and conditions hereof) concerning
one or more matters of a material nature for the Company and its operations, and
such violation continues for more than ten (10) days following written notice
thereof specifying such violation in reasonable detail; or

(vi)       you breach any of your non-solicit covenants set forth in Paragraph
10 of this Employment Offer Letter or the Confidentiality Agreement referred to
in Paragraph 12, and such breach continues for more than ten (10) days following
written notice thereof specifying such breach.

The Company has the right to terminate your employment immediately upon written
notice to you with respect to Paragraphs 8(b)(i), (ii) and (iv), for
Cause.  With respect to Paragraph 8(b)(iii), (v), or (vi), such termination
shall be effective ten (10) days following notice of termination unless you have
cured such breach to the satisfaction of the Company, as determined by the CEO
of Centric Brands.

 

(c)        Termination without Cause.  The Company may terminate your employment
without Cause upon thirty (30) days’ prior written notice.  In exchange, you
agree to provide the Company with thirty (30) days’ prior written notice of any
voluntary termination of your employment.

(d)        Termination for Good Reason.  You may terminate your employment under
this Employment Offer Letter for Good Reason after the occurrence of any of the
Good Reason events set forth in the following sentence. For purposes of this
Employment Offer Letter, “Good Reason” shall mean the occurrence of any of the
following events without your prior written consent:

(i)         a material diminution of your authorities, duties or
responsibilities or a change such that the you do not report to the Chief
Executive Officer;

(ii)        a reduction in the Base Salary or the target annual bonus
opportunity;

(iii)       your involuntary re-location to an office within 50 miles of New
York City;

(iv)       a reduction of your title; or

(v)        the failure by the Company to timely comply with its material
obligations and agreements contained in this Employment Offer Letter, including
granting the RSUs.



 

provided, however, that, within ninety (90) days of any such events having
occurred, you shall have provided the Company with written notice that such
events have occurred and afforded the Company thirty (30) days to cure and if
the Company does not cure such events to the your reasonable satisfaction then
you may terminate your employment within thirty (30) days following the
expiration of such cure period.

9.      Effect of Termination.

(a)        In the event your employment is terminated pursuant to Paragraph 8(a)
(death or Permanent Disability) or Paragraph 8(b) (for Cause), or voluntarily by
you, the Company will have no further obligation to you under this Employment
Offer Letter (except as hereinafter provided) except to pay to you, your estate
or your designated beneficiary, your base salary through the date of
termination, any unpaid bonus for periods prior to termination, any PTO accrued
through the date of termination, any reimbursable expenses incurred through the
date of termination, and any benefits to which you may be entitled upon
termination pursuant to the plans and programs in which you participate or as
may be required by applicable law.  Any such amounts will be paid on your final
day of employment.

(b)        In the event the Company terminates your employment without Cause
pursuant to Paragraph 8(c) or you terminate your employment for Good Reason
pursuant to Paragraph 8(d) the Company shall pay to you (i) in consideration for
the non-solicit provisions of Paragraph 10 (the “Non-Solicit Covenants”), an
amount equal to twelve (12) months of your base salary if your employment is
terminated on or after the day following your Start Date (the “Non-Solicit
Payment”), (ii) any PTO accrued through the date of termination, and (iii) any
reimbursable expenses incurred through the date of termination, and any benefits
to which you may be entitled upon termination pursuant to the plans and programs
in which you participate or as may be required by applicable law and (iv) an
annual bonus for the calendar year in which the termination occurs.  In
addition, the Company will reimburse you for the cost of COBRA for a period of
twelve (12) months.

(c)        In the event the Company terminates your employment without Cause
pursuant to Paragraph 8(c),  you terminate your employment for Good Reason under
8(d),  or your employment is terminated under Paragraph 8(a), any unvested
portion of the RSUs shall accelerate and become fully vested on the Date of
Termination and the shares covered by the RSUs shall be distributed to you, your
estate or your designated beneficiary on the date that is thirty (30) days
following the Date of Termination (subject to any securities law restrictions).

(d)        The amounts set forth in clause (b) shall be paid in in accordance
with normal payroll practices at the time of termination less any applicable
withholdings and subject to you executing and delivering the Company’s customary
separation and release agreement.

10.    Non-Solicitation.

(a)        You and any person, firm, corporation or other entity that, directly
or indirectly, is controlled by you or is under common control with you will
not, without the prior written consent of the Company, directly or indirectly,
or through any affiliate or subsidiary (other than in connection with the
performance of your obligations under this Employment Offer Letter):

(i)         hire or solicit the employment of any employee of the Company, its
subsidiaries, its affiliates or encourage any such employee to leave



 

employment with the Company, its subsidiaries or any of its affiliates, or
knowingly participate in any discussion with any employee of Company, its
subsidiaries or any of its affiliates regarding the possibility of his or her
employment by any person or entity other than the Company or its affiliates or
subsidiaries;

(ii)        approach or solicit any customer or supplier of the Company,
potential customer or supplier of the Company, or maturing business opportunity
of the Company, or service or deal with any such customer or supplier or
maturing business opportunity in order to attempt to direct any such customer or
supplier or maturing business opportunity away from the Company;

(iii)       solicit or divert any business away from the Company;

(iv)       induce or persuade any customer or supplier, potential customer or
supplier, agent or other person under contract or otherwise associated with the
Company to reduce or alter any such association or business relationship;

(v)        otherwise interfere or attempt to interfere with any of the
contractual, business or economic relationships of the Company; or

(vi)       negotiate for or enter into any agreement (whether written or oral),
or otherwise cause or authorize any individual or entity, to take any of the
actions prohibited by clauses (i) through (v) above.

(b)        If you breach, or threaten to commit a breach of, any of the
provisions of this Paragraph 10, the Company shall have the following rights and
remedies, each of which rights and remedies shall be independent of the others
and severally enforceable, and each of which is in addition to, and not in lieu
of, any other rights and remedies available to the Company under law or in
equity:

(i)         the right and remedy to have such provision specifically enforced by
any court having jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach may cause irreparable injury to the Company and that
money damages may not provide an adequate remedy to the Company; and

(ii)        the right and remedy to recover from you all direct monetary damages
suffered by the Company as the result of any acts or omissions constituting a
breach of this Paragraph 10.

(c)        You acknowledge that the restrictions contained in this Paragraph 10
are reasonable and necessary to protect the legitimate interests of the Company
and constitute a material inducement to the Company to execute this Employment
Offer Letter for employment.  In the event that any covenant contained in this
Paragraph 10 should ever be adjudicated to exceed the time, geographic, product
or service or other limitations permitted by applicable law in any jurisdiction,
then any court is expressly empowered to reform such covenant, and such covenant
shall be deemed reformed, in such jurisdiction to the maximum time, geographic,
product or service or other limitations permitted by applicable law.  The
covenants contained in this Paragraph 10 and each provision hereof are severable
and distinct covenants and provisions.  The invalidity or unenforceability of
any such covenant or provision as written shall not invalidate or render
unenforceable the remaining covenants or provisions hereof, and any such
invalidity or



 

unenforceability in any jurisdiction shall not invalidate or render
unenforceable such covenant or provision in any other jurisdiction.

11.       Intellectual Property Ownership; Work-For-Hire.

(a)        Work Product.  All work product conceived, created, produced or
prepared by you, at the request or under the direction of the Company or through
use of the Company’s resources, records, equipment or personnel, in connection
with performance of your employment duties, shall be deemed works made for hire
that are owned by Company (the “Works”). Works shall include without limitation,
all designs, drawings, text, prototypes, patterns, images, photographs, font,
stylizations, concepts, depictions and all copyrights and other intellectual
property and proprietary rights therein and thereto, whether or not fixed in a
tangible medium of expression.  For avoidance of doubt, you do not retain any
ownership rights to any of the Works and are not permitted, at any time, whether
it be during the Term or after termination, to utilize, rely upon, create
derivative works from, license or exploit the Works, in whole or in part, on
your own behalf or on behalf of others, as all rights in and thereto vest
exclusively in the Company.

(b)        Works Made for Hire; Assignment.  You agree that the Works made by
you on behalf of the Company were or will be produced or prepared within the
scope of your employment duties and are works-made-for-hire owned by the Company
under the Copyright Act of 1976.  If any of the Works or any portion thereof are
held not to be “works made for hire” (or if ownership of all rights therein did
not or do not vest exclusively in the Company), you irrevocably assigns,
releases and conveys to the Company in perpetuity all of your right, title and
interest, as applicable, in and to the Works, as well as all intellectual
property rights embodied therein or pertaining thereto and the complete right to
exploit or otherwise use the Works and all auxiliary, subsidiary and moral
rights in any form, medium, expression or technology now known or hereafter
developed in all jurisdictions worldwide and all right to recover for past or
future infringements thereof.

(c)        Inventions.  To the extent that the materials include materials
subject to patent, trade secret, or other proprietary right protection, you
hereby assign to the Company, its successors and assigns, all right, title and
interest in and to such materials.

(d)        Further Assurances; Assignment. Upon the request of the Company,
you  agree to perform such acts requested to transfer, perfect and defend the
Company’s right, title and interest in and to the Works and materials, including
by assisting the Company in every proper way (at the Company’s expense), to
obtain for the Company’s own benefit protection for any or all of the Works,
including copyright and patent rights in the United States and any and all
foreign countries, and, if applicable, by executing and delivering to the
Company any and all applications, assignments and other instruments deemed
necessary by the Company in order to apply for and obtain letters patent or
copyright registrations in the United States or foreign countries.

(e)        Waiver of Moral Rights.  You hereby irrevocably waive in perpetuity
all common law rights including any and all moral rights that you may possess or
might in the future possess in and to the Works and shall perform such further
acts or execute any requested documents as may be requested to evidence such
waiver.

12.       Confidentiality.  Enclosed is a Confidentiality Agreement and a Notice
and Acknowledgment of Pay Rate which we ask you to review and sign along with
this letter. You



 

must sign the Confidentiality Agreement and Notice in order to commence
employment with the Company.

13.       Assignment.  This Employment Offer Letter is personal in nature and
the rights set forth in it are personal to you and may not be in whole or in
part assigned, transferred, conveyed, pledged or sublicensed, or otherwise inure
to the benefits of any successor assignee.  Any assignment or purported
assignment in contravention of this provision shall be null and void.  The
Company may assign this Employment Offer Letter, in whole or in part, to its
parent, subsidiary or affiliated company without your consent; provided,
however, that such assignment will not release the Company of its obligations
hereunder, all of which will remain in full force and effect.

14.       Waiver; No Cross-Default.  No course of dealing and no delay in
exercising any right, power or remedy under or relating to this Employment Offer
Letter shall operate as a waiver thereof or otherwise prejudice our or your
respective rights, powers and remedies.  The failure to object to any breach of
this Employment Offer Letter, or to enforce at any time or for any period any
provision of this Employment Offer Letter, shall not constitute a waiver of such
provision of our or your respective rights or remedies, or a consent to the
modification of this Employment Offer Letter.  No single or partial exercise of
any rights, powers or remedies under or relating to this Employment Offer Letter
shall preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.

15.       Entire Agreement.  This Employment Offer Letter embodies the entire
understanding and supersedes all other oral or written agreements or
understandings, between us regarding your employment with the Company.  No
amendment, change, alteration or modification hereof may be made except in
writing signed by both you and the CEO of the Company.

16.       Governing Law; Choice of Forum.  This Employment Offer Letter and the
rights and obligations of the parties hereunder shall be governed by and
construed in accordance with the internal laws of the State of New York.  Any
claim or controversy between us arising out of or related to this Employment
Offer Letter or to your employment shall be filed only in a court situated in
New York County, City of New York, State of New York, and you and the Company
each hereby consents to the jurisdiction of such courts for such purposes.

17.       WAIVER OF JURY TRIAL.  EACH OF THE PARTIES TO THIS EMPLOYMENT OFFER
LETTER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, COUNTERCLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (A)
ARISING UNDER THIS EMPLOYMENT OFFER LETTER OR (B) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS
EMPLOYMENT OFFER LETTER OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY, OR OTHERWISE.  EACH OF THE PARTIES TO THIS EMPLOYMENT OFFER LETTER
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, COUNTERCLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE
PARTIES TO THIS EMPLOYMENT OFFER LETTER MAY FILE AN ORIGINAL COUNTERPART OF A
COPY OF THIS EMPLOYMENT OFFER LETTER WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

18.       Acknowledgement.  By signing this Employment Offer Letter below and
accepting our offer of employment, you are representing that you acknowledge and
are aware of no obligations, contractual or otherwise, relating to a prior
employer or any other entity which would prevent or prohibit you from performing
fully your job responsibilities at the Company now or in the future.  The
Company will not be liable for any potential breaches of contract and other
commitments arising from your previous employment. This job offer is contingent
upon satisfactory review and completion of our customary candidate background,
 credit and reference checks. You will be



 

required to sign  a separate authorization form granting us the right to conduct
such background,  credit checks and reference checks.

Sincerely,

 

Centric Brands Holdings LLC

 

 

 

By:

/s/ Karen Coe

 

 

Name:

Karen Coe

 

 

Title:

Chief Human Resources Officer

 

 



 

I, Andrew Tarshis, reviewed and understand the contents of this Employment Offer
Letter and accept and agree with the above offer of my employment as stated:

 

Andrew R. Tarshis

Print Name

 

/s/ Andrew R. Tarshis

Signature

 

June 10, 2019

Date

 

[Signature Page to Employment Offer Letter]

 

 



